Title: To Benjamin Franklin from Joseph Priestley, [1766]
From: 
To: 


[1766]
[First part missing] ly; and in a direct line, I some times inclosed them [in?] small glass tubes.
I make these experiments with great care, as my machine is constructed so as to electrify with equal strength by the rubber, or by the conductor, and I can change the mode of operation in an [instant?].
I am still in a course of experiments upon glass [torn] but have not yet brought any thing to a state worthy of presenting to you. Many things have occurred which surprize and puzzle me, but that gives me no concern.
I have desired Mr. Canton and Mr. Price to show you the letters I have written to them. I gave Mr. Canton an account of experiment which proves that glass, when red hot, is pervious to electricity. Dear Sir, the sense I have of the honour of your acquaintance, and the pleasure I have in communicating to you the result of my little experiments, give me an ardour in these pursuits, which I never felt before. I am with the greatest respect, and with compliments to Messr. Canton and Price, your &c.
J Pries[tley]
 
Addressed: To / Dr Franklin / at Mrs Stephens’ / in Craven street, in the Strand / London
